Appellant was convicted of forgery, and given two years in the penitentiary; hence this appeal. While the defendant was on the stand, testifying in his own behalf, the State's counsel, on cross-examination, proved by him that he had served a term in the penitentiary. This was objected to by the appellant for several reasons. We deem it unnecessary to notice the objections, for under the repeated decisions of this State this character of testimony was admissible for the purpose of impeaching his testimony. The court properly limited this testimony to impeachment. The court charged the jury that, if the defendant wrote the instrument charged to have been forged, or any part of it, he would be guilty of forgery. The evidence in this connection shows that the note was made payable to the defendant for $129. He claimed in his testimony that he bought this note from one Wandell. He declined to explain how Wandell should have in his possession a note payable to him (appellant) by the party whose name was alleged to have been forged. We think that the court's charge was correct. If the defendant forged the note, any part of it, he knew it was a forgery; and if he wrote any part of the note he was as guilty as if he had written the entire instrument. The evidence supports the conviction, and the judgment is affirmed.
Affirmed.